Citation Nr: 0403683	
Decision Date: 02/09/04    Archive Date: 02/23/04

DOCKET NO.  03-13 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
benefits pursuant to 38 U.S.C. § 1151 for the cause of the 
veteran's death as a result of VA medical treatment.


REPRESENTATION

Appellant represented by:   The American Legion


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from February 1971 to April 
1975 and died in July 2002.  The appellant is his surviving 
spouse.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the benefits sought on 
appeal.  

This appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the appellant if further action is required on her part.


REMAND

The veteran's death certificate shows that he died at 
Samaritan Regional Health System in July 2002 as a result of 
cirrhosis of the liver.  The appellant claims that his death 
is related to VA medical treatment he received in June and 
July of 2002.  She claims that VA health care professionals 
failed to properly treat the veteran's condition.  In 
particular, she maintains that the veteran should have been 
hospitalized by VA but was prematurely released.  However, 
the Board finds that additional development is required 
before the Board can adjudicate this claim.

A review of the record discloses that pertinent medical 
records have not been obtained and associated with the claims 
file.  VA treatment records document that the veteran was 
admitted to Ashland Hospital in May 2002, just several months 
prior to his death.  However, none of these records are 
included in the claims file.  The record also includes a one-
page Death Summary from Samaritan Regional Health System 
where the veteran died.  However, none of the clinical 
records associated with that admission are included in the 
claims file.  The RO should therefore arrange to obtain these 
records on remand.  See 38 U.S.C.A. § 5103A(b) (West 2002); 
38 C.F.R. § 3.159(c)(1) (2003); see also Chaffrey v. Brown, 6 
Vet. App. 377, 381 (1994); Schafrath v. Derwinski, 1 Vet. 
App. 589, 594-95 (1991) (holding that VA's duty to assist 
includes securing medical records to which a reference has 
been made).

The medical treatment at issue involves treatment at a VA 
medical facility in June and July of 2002, just before his 
death at Samaritan Regional Health System.  The Board finds 
that a VA physician should review the claims file and offer 
an opinion as to the likelihood that VA treatment in June or 
July 2002 either caused or contributed to the veteran's 
death.  The physician should also offer an opinion as to 
whether the decision to release the veteran in July 2002 
either caused or contributed to his death.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take the necessary 
steps to obtain all medical records 
pertaining to the veteran's treatment at 
Ashland Hospital in May 2002, as well as 
all clinical records associated with his 
treatment at Samaritan Regional Health 
System in July 2002.  If any requested 
records are not available, or the search 
for any such records otherwise yields 
negative results, that fact should 
clearly be documented in the claims file.

2.  Following completion of the 
development requested in paragraph one, 
the veteran's claims file should be 
forwarded to an appropriate VA medical 
examiner for review.  After conducting a 
detailed review of the claims file, the 
medical examiner should respond to the 
following:  Is it at least as likely as 
not (50 percent probability or greater) 
that the veteran's death was caused or 
contributed by VA medical treatment in 
June and July of 2002; if so, is it at 
least as likely as not (50 percent 
probability or greater) that the 
proximate cause of such death was 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on VA's part in 
furnishing the medical treatment, or that 
the proximate cause of death was an event 
which was not reasonably foreseeable.  
The reviewing physician should provide a 
complete rationale for each opinion 
expressed.

3.  The RO should then review the 
examiner's report to ensure that it is in 
complete compliance with this remand.  If 
deficient in any manner, the RO must 
implement corrective procedures at once.  

4.  When the development requested has 
been completed, the RO should 
readjudicate the issue on appeal on the 
basis of all the evidence of record.  The 
RO should consider the appellant's claim 
under the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002).  In doing so, 
the RO should ensure that the 
notification and assistance requirements 
of the VCAA are satisfied, including 
notifying the appellant of the division 
of responsibilities between the VA and 
the appellant in obtaining evidence in 
support of her claim.  The RO should also 
ensure that the August 22, 2003 power of 
attorney in favor of The American Legion 
(as indicated by VA's Veterans Appeals 
Control and Locator System (VACOLS) 
computer information and by the service 
representative in his August 2003 written 
brief presentation) is included in the 
claims folder. 

If the benefit sought is not granted, the appellant and her 
representative should be furnished with a supplemental 
statement of the case.  Thereafter, the appellant and her 
representative must be afforded an appropriate opportunity to 
respond before the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional evidence 
and to afford the appellant due process of law.  The Board 
does not intimate any opinion as to the merits of the case, 
either favorable or unfavorable, at this time.  No action is 
required of the appellant until she is notified.  The veteran 
has the right to submit additional evidence and argument on 
the matter the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).




	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

